DETAILED ACTION
	The current Office Action is in response to the papers submitted 12/11/2020.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6, 14 – 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanai et al. (Pub. No.: US 2006/0005074) referred to as Yanai.
Regarding claim 1, Yanai teaches a storage unit [20, Fig 1];
[26, Fig 1] that is physically connectable to a network [40, Fig 1; Item 40 is a network that connection the two storage systems]; and
a controller [16, Fig 1] configured to establish a first logical communication path via the interface [26, Fig 1] in a first communication software layer [26 and 30, Fig 1; Data is transferred through the path comprised of the adapters], through which data is read from [403, Fig 7] and stored in [409 - 410, Fig 7] the storage unit [20, Fig 1; Figs 7 – 8; Paragraphs 0063, 0121 – 0122, and 0125 – 0126], and a second logical communication path via the interface [26, Fig 1] in a second communication software layer [38, Fig 1; The bus is a network of communication paths to connect multiple devices] higher than the first communication software layer [26 and 30, Fig 1], through which meta information [Figs 2 – 3; Paragraphs 0063, 0099; Address and other control information is sent along the bus to control how and where data is accessed] for controlling access to the storage unit is communicated [20, Fig 1].
Regarding claim 2, Yanai teaches the controller [16, Fig 1] includes an access controller [32, Fig 1] configured to:
reconfigure [Paragraphs 0100 – 0106; The system is reconfigured into multiple logical volumes as needed based on the needs of the host and applications running on the host] the storage unit [20, Fig 1] as one or more logical storage units [22a – 22c, Fig 1] to which a read [403, Fig 7] or write operation [409 - 410, Fig 7] is to be performed through the first logical communication path [26 and 30, Fig 1; Data is transferred through the path comprised of the adapters],
acquire meta information [Figs 2 – 3; Paragraphs 0063, 0099; Address and other control information is sent along the bus to control how and where data is accessed] for controlling access to the logical storage units [22a – 22c, Fig 1] through the second logical communication path [38, Fig 1; The data director receives information through the bus 38], and
perform an access control [Figs 7 – 8; Paragraph 0063] to the logical storage units [22a – 22c, Fig 1] based on the acquired meta information [Figs 2 – 3; Paragraphs 0063, 0099; Address and other control information is sent along the bus to control how and where data is accessed].
Regarding claim 3, Yanai teaches the access controller [32, Fig 1] is further configured to:
reconfigure [Paragraphs 0100 – 0106; The system is reconfigured into multiple logical volumes as needed based on the needs of the host and applications running on the host] the storage unit [20, Fig 1] according to the acquired meta information [0100 – 0106; The information indicating a new dataset or new application would be meta information that the data director uses to control which logical volume to create or remove based on the needs of the applications] to include at least a new logical storage unit to which a read [403, Fig 7] or write operation [409 - 410, Fig 7] is to be performed through the first logical communication path [26 and 30, Fig 1; Data is transferred through the path comprised of the adapters].
Regarding claim 6, Yanai teaches the storage unit [20, Fig 1] includes a first partition [22a, Fig 1] and a second partition [22b, Fig 1], and access to the first partition [22a, Fig 1] through the first logical communication path [26 and 30, Fig 1; Data is transferred through the path comprised of the adapters] is permitted or rejected [454 and 458, Fig 11] based on first meta information [454 and 458, Fig 11; Paragraph 0220 – 0221; The information that indicates if there is an error for a first command is first meta information indicating error status] communicated through the second logical communication path [38, Fig 1; The bus is a network of communication paths to connect multiple devices], and access to the second partition [22b, Fig 1] through the first logical communication path [26 and 30, Fig 1; Data is transferred through the path comprised of the adapters] is permitted or rejected [454 and 458, Fig 11] based on second meta information [454 and 458, Fig 11; Paragraph 0220 – 0221; The information that indicates if there is an error for a second command is second meta information indicating error status] communicated through the second logical communication path [38, Fig 1; The bus is a network of communication paths to connect multiple devices].
Regarding claim 14, Yanai teaches a control method [Figs 7 – 11, 13A – 17, 19 – 23] of a storage device [Fig 1] that includes a storage unit [20, Fig 1] and an interface [26, Fig 1] that is physically connectable to a network [40, Fig 1; Item 40 is a network that connection the two storage systems], said control method [Figs 7 – 11, 13A – 17, 19 – 23] comprising:
establishing a first logical communication path via the interface [26, Fig 1] in a first communication software layer [26 and 30, Fig 1; Data is transferred through the path comprised of the adapters], through which data is read from [403, Fig 7] and stored in [409 - 410, Fig 7] the storage unit [20, Fig 1; Figs 7 – 8; Paragraphs 0063, 0121 – 0122, and 0125 – 0126]; and
establishing a second logical communication path via the interface [26, Fig 1] in a second communication software layer [38, Fig 1; The bus is a network of communication paths to connect multiple devices] higher than the first communication layer [26 and 30, Fig 1], through which meta information [Figs 2 – 3; Paragraphs 0063, 0099; Address and other control information is sent along the bus to control how and where data is accessed] for controlling access to the storage unit is communicated [20, Fig 1].
Regarding claim 15, Yanai discloses reconfiguring [Paragraphs 0100 – 0106; The system is reconfigured into multiple logical volumes as needed based on the needs of the host and applications running on the host] the storage unit [20, Fig 1] as one or more logical storage units [22a – 22c, Fig 1] to which a read [403, Fig 7] or write operation [409 - 410, Fig 7] is to be performed through the first logical communication path [26 and 30, Fig 1; Data is transferred through the path comprised of the adapters];
acquiring meta information [Figs 2 – 3; Paragraphs 0063, 0099; Address and other control information is sent along the bus to control how and where data is accessed] for controlling access to the logical storage units [22a – 22c, Fig 1] through the second logical communication path [38, Fig 1; The data director receives information through the bus 38]; and
performing an access control [Figs 7 – 8; Paragraph 0063] to the logical storage units [22a – 22c, Fig 1] based on the acquired meta information [Figs 2 – 3; Paragraphs 0063, 0099; Address and other control information is sent along the bus to control how and where data is accessed].
Regarding claim 16, Yanai teaches reconfiguring [Paragraphs 0100 – 0106; The system is reconfigured into multiple logical volumes as needed based on the needs of the host and applications running on the host] the storage unit [20, Fig 1] according to the acquired meta information [0100 – 0106; The information indicating a new dataset or new application would be meta information that the data director uses to control which logical volume to create or remove based on the needs of the applications] to include at least a new logical storage unit to which a read [403, Fig 7] or write operation [409 - 410, Fig 7] is to be performed through the first logical communication path [26 and 30, Fig 1; Data is transferred through the path comprised of the adapters].
Regarding claim 19, Yanai teaches the storage unit [20, Fig 1] includes a first partition [22a, Fig 1] and a second partition [22b, Fig 1], and access to the first partition [22a, Fig 1] through the first logical communication path [26 and 30, Fig 1; Data is transferred through the path comprised of the adapters] is permitted or rejected [454 and 458, Fig 11] based on first meta information [454 and 458, Fig 11; Paragraph 0220 – 0221; The information that indicates if there is an error for a first command is first meta information indicating error status] communicated through the second logical communication path [38, Fig 1; The bus is a network of communication paths to connect multiple devices], and access to the second partition [22b, Fig 1] through the first logical communication path [26 and 30, Fig 1; Data is transferred through the path comprised of the adapters] is permitted or rejected [454 and 458, Fig 11] based on second meta information [454 and 458, Fig 11; Paragraph 0220 – 0221; The information that indicates if there is an error for a second command is second meta information indicating error status] communicated through the second logical communication path [38, Fig 1; The bus is a network of communication paths to connect multiple devices].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (Pub. No.: US 2006/0005074) referred to as Yanai as applied to claim 3 above, and further in view of Ueda et al. (Pub. No.: US 2007/0067585) referred to as Ueda.
With regard to claim 4, Yanai teaches the access controller [32, Fig 1] reconfigures [Paragraphs 0100 – 0106; The system is reconfigured into multiple logical volumes as needed based on the needs of the host and applications running on the host] the storage unit [20, Fig 1].
However, Yanai may not specifically disclose the limitations of reconfiguring a storage unit to include a new logical storage unit after a requested access to one of the existing logical storage units is rejected
Ueda discloses reconfiguring a storage unit to include a new logical storage unit after a requested access to one of the existing logical storage units is rejected [Fig 28; Paragraph 0097; The save to the D-VOL is rejected and is saved to the R-VOL which is followed by the creation of the new D-VOL].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ueda in Yanai, because it improves the reliability of a disk array [Paragraphs 0005 – 0009].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (Pub. No.: US 2006/0005074) referred to as Yanai as applied to claim 6 above, and further in view of Chris Hoffman (Beginner Geek: Hard Disk Partitions Explained) referred to as Hoffman.
With regard to claim 7, Yanai teaches the controller [16, Fig 1] implements control [Paragraph 0063] for the first partition [22a, Fig 1] and the second partition [22b, Fig 1].
However, Yanai may not specifically disclose different file systems for each partition.
Hoffman discloses different file systems for each partition different file systems for each partition [Page 3 – 4; “Why You Can Make Multiple Partitions and When You Might Want To”].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hoffman in Yanai, because it allows a single storage unit to be used by different operating systems and appear as multiple storage devices operating at the same time [Pages 2 – 4, “What is a Partition?” and “Why You Can Make Multiple Partitions and When You Might Want To”].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (Pub. No.: US 2006/0005074) referred to as Yanai as applied to claim 6 above, and further in view of Ueda et al. (Pub. No.: US 2007/0067585) referred to as Ueda.
With regard claim 8, Yanai teaches the controller generates a new partition [Paragraphs 0100 – 0106; The system is reconfigured into multiple logical volumes as needed based on the needs of the host and applications running on the host] on the storage unit [20, Fig 1].
However, Yanai may not specifically disclose the limitations of generating a new partition when the controller determines that access to any of existing partitions is not permitted [Fig 28; Paragraph 0097; The save to the D-VOL is not permitted and is saved to the R-VOL which is followed by the creation of the new D-VOL].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ueda in Yanai, because it improves the reliability of a disk array [Paragraphs 0005 – 0009].

Claims 9 – 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (Pub. No.: US 2006/0005074) referred to as Yanai in view of Beda, III et al. (Pat 9,336,024) referred to as Beda.
Regarding claim 9, Yanai teaches a processor [32, Fig 1] that executes instructions [Paragraph 0063];
a storage unit [20, Fig 1];
an interface [26, Fig 1]; and
establishing a first logical communication path via the interface [26, Fig 1] in a first communication software layer [26 and 30, Fig 1; Data is transferred through the path comprised of the adapters], through which data is read from [403, Fig 7] and stored in [409 - 410, Fig 7] the storage unit [20, Fig 1; Figs 7 – 8; Paragraphs 0063, 0121 – 0122, and 0125 – 0126], and a second logical communication path via the interface [26, Fig 1] in a second communication software layer [38, Fig 1; The bus is a network of communication paths to connect multiple devices] higher than the first communication software layer [26 and 30, Fig 1], through which meta information [Figs 2 – 3; Paragraphs 0063, 0099; Address and other control information is sent along the bus to control how and where data is accessed] for controlling access to the storage unit is communicated [20, Fig 1].
However, Yanai may not specifically disclose the limitations of executing instructions in a user space and a kernel space, a plurality of virtual machines executing on the processor to share the interface and the storage unit, wherein each of the virtual machines has software modules executing in the kernel space that establish operations and communications.
Beda discloses executing instructions in a user space [106a, Fig 1] and a kernel space [106b, Fig 1], a plurality of virtual machines [110 and 112, Fig 1] executing on the processor [102, Fig 1; The host machine would contain a processor that operates the Host OS and the multiple virtual machines] to share the interface [202, and 208; Fig 2; Each data source is associated with an interface allowing a given virtual machine to access the data in the data storage] and the storage unit [202 and 208, Fig 2], wherein each of the virtual machines [110 and 112, Fig 1] has software modules [110a – 110c and 112a – 112c, Fig 1] executing in the kernel space [106b, Fig 1] that establish operations and communications [Column 3, Lines 53 – 62; The operations and communications are performs through both the kernel and user space].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beda in Yanai, because the use of virtual machines allows a level of protection by isolating operations and programs in a virtual machine from the host operating system.
With regard to claim 10, Yanai teaches data is read from [403, Fig 7] and written to [409 - 410, Fig 7] the storage unit [20, Fig 1; Figs 7 – 8; Paragraphs 0063, 0121 – 0122, and 0125 – 0126] via the first logical communication path [26 and 30, Fig 1; Data is transferred through the path comprised of the adapters] established by software modules [32, Fig 1; Paragraph 0063].
Beda discloses the virtual machines [110 and 112, Fig 1] include a first virtual machine [110, Fig 1] and a second virtual machine [112, Fig 1], and data [508, Fig 5] of the first virtual machine [110, Fig 1] is read from and written to [Fig 4A; Column 1, Lines 56 – 67; Column 2, Lines 1 – 6; Column 5, Lines 22 – 52; Data is written to and read out of folders in the storage] the storage unit [202 or 208, Fig 2] via the first logical communication path established by software modules [Fig 4A; The lines shows the communications paths used by software modules of the virtual machines 402, 404, and 406] of the first virtual machine [110, Fig 1] and data [508, Fig 5] of the second virtual machine [112, Fig 1] is read from and written to [Fig 4A; Column 1, Lines 56 – 67; Column 2, Lines 1 – 6; Column 5, Lines 22 – 52; Data is written to and read out of folders in the storage] the storage unit [202 or 208, Fig 2]  via the first logical communication path established by software modules [Fig 4A; The lines shows the communications paths used by software modules of the virtual machines 402, 404, and 406] of the second virtual machine [112, Fig 1].
With regard to claim 11, Yanai teaches a writing to [409 - 410, Fig 7] and reading from [403, Fig 7] a first partition [22a, Fig 1] of the storage unit [20, Fig 1] and a second partition [22b, Fig 1] of the storage unit [20, Fig 1].
Beda discloses the first virtual machine [110, Fig 1] reads from and writes to [Fig 4A; Column 1, Lines 56 – 67; Column 2, Lines 1 – 6; Column 5, Lines 22 – 52; Data is written to and read out of folders in the storage] a first partition [110a, Fig 1] of the storage unit [202 or 208, Fig 2] and the second virtual machine [112, Fig 1] reads from and writes to [Fig 4A; Column 1, Lines 56 – 67; Column 2, Lines 1 – 6; Column 5, Lines 22 – 52; Data is written to and read out of folders in the storage] a second partition [114a, Fig 1] of the storage unit [202 or 208, Fig 2].
With regard to claim 13, Yanai teaches the first partition [22a, Fig 1] and second partition [22b, Fig 1] of the storage unit [20, Fig 1].
Beda discloses the first virtual machine [110, Fig 1] implements a first file system [110b, Fig 1] for the first partition [110a, Fig 1] and the second virtual machine [112, Fig 1] implements a second file system [112b, Fig 1] different [Column 3, Lines 37 – 52; Each partition uses different operating systems which use different file systems] from the first file system [110b, Fig 1] for the second partition [112a, Fig 1].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (Pub. No.: US 2006/0005074) referred to as Yanai n view of Beda, III et al. (Pat 9,336,024) referred to as Beda as applied to claim 11 above, and further in view of Ueda et al. (Pub. No.: US 2007/0067585) referred to as Ueda.
With regard to claim 12, Yanai teaches software modules [32, Fig 1] reconfigure [Paragraphs 0100 – 0106; The system is reconfigured into multiple logical volumes as needed based on the needs of the host and applications running on the host] the storage unit [20, Fig 1].
Beda discloses multiple virtual machines [110 and 112, Fig 1].
However, Yanai in view of Beda may not specifically disclose the limitations of reconfiguring the storage unit to create another partition after a requested access to one of existing partitions is rejected.
Ueda discloses reconfiguring a storage unit to include a new logical storage unit after a requested access to one of the existing logical storage units is rejected [Fig 28; Paragraph 0097; The save to the D-VOL is rejected and is saved to the R-VOL which is followed by the creation of the new D-VOL].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ueda in Yanai in view of Beda, because it improves the reliability of a disk array [Paragraphs 0005 – 0009].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (Pub. No.: US 2006/0005074) referred to as Yanai as applied to claim 16 above, and further in view of Ueda et al. (Pub. No.: US 2007/0067585) referred to as Ueda.
With regard to claim 17, Yanai teaches reconfiguring [Paragraphs 0100 – 0106; The system is reconfigured into multiple logical volumes as needed based on the needs of the host and applications running on the host] the storage unit [20, Fig 1].
However, Yanai may not specifically disclose the limitations of reconfiguring a storage unit to include a new logical storage unit after a requested access to one of the existing logical storage units is rejected
Ueda discloses reconfiguring a storage unit to include a new logical storage unit after a requested access to one of the existing logical storage units is rejected [Fig 28; Paragraph 0097; The save to the D-VOL is rejected and is saved to the R-VOL which is followed by the creation of the new D-VOL].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ueda in Yanai, because it improves the reliability of a disk array [Paragraphs 0005 – 0009].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (Pub. No.: US 2006/0005074) referred to as Yanai as applied to claim 19 above, and further in view of Chris Hoffman (Beginner Geek: Hard Disk Partitions Explained) referred to as Hoffman.
With regard to claim 20, Yanai teaches the first partition [22a, Fig 1] and the second partition [22b, Fig 1].
However, Yanai may not specifically disclose different file systems for each partition.
Hoffman discloses different file systems for each partition different file systems for each partition [Page 3 – 4; “Why You Can Make Multiple Partitions and When You Might Want To”].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hoffman in Yanai, because it allows a single storage unit to be used by different operating systems and appear as multiple storage devices operating at the same time [Pages 2 – 4, “What is a Partition?” and “Why You Can Make Multiple Partitions and When You Might Want To”].

Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art teaches the use of meta information or metadata that is used to control access to multiple partitions in a storage unit. However, the prior art individually or in combination fails to teach…
(Claim 5)	“…the meta information for the new logical storage unit includes a maximum number of read times, start and end times for when the new logical storage unit is readable, start and end times for when the new logical storage unit is writable, access requestor process information, and access requestor user information as access control information for the new logical storage unit.”
(Claim 18)	“…the meta information for the new logical storage unit includes a maximum number of read times, start and end times for when the new logical storage unit is readable, start and end times for when the new logical storage unit is writable, access requestor process information, and access requestor user information as access control information for the new logical storage unit.”

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
The Applicant argues on pages 9 – 10 with regard to claim 1 that Yanai fails to teach two distinct communication paths implemented in different software layers.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
There is no mention of the communications or software layers being two distinct communications as claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two distinct communication paths implemented in different software layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Yanai teaches a first communication path between items 26 and 30 and a second communication path 38 between items 28 and 36 with other communications paths connect to.  The communication path between 26 and 30 is distinct and different from 38 since both communications paths have different start and end points.  Item 26 is the start and item 30 is the end of the first communication path.  Item 28 is the start and item 36 is the end of the second communication path.   
The Applicant argues on pages 10 – 11 with regard to claim 1 that Yanai fails to teach a second communication software layer higher than the first communication software layer.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 The Applicant argues on page 11 with regard to claim 1 that Yanai discloses an internal bus but fails to teach different software layers for sharing the bus and thus fails to use different software layers.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
Yanai teaches data is sent from item 26 to 28 then to 30 as disclosed in paragraph 0063.  Paragraphs 0065 and 0072 disclose how data is transferred between items 28 and 36 along the bus 38.  This shows there is a first software layer that controls the hardware devices to transfer data between items 26, 28, and 30 along with a second software layer that controls the hardware to transfer data between items 28 and 36.  Even though a section of 38 might be shared, the overall software layers and communication paths are different from each other since they each use different hardware devices which requires different software.  
The Applicant argues on pages 11 - 12 with regard to claim 1 that Yanai fails to teach a second communication software layer higher than the first communication software layer.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant argues on pages 12 – 13 that multiple dependent claims are not taught by Yanai and other prior art references due to the dependent claims being dependent on independent claim 1 which Yanai is argued above as not teaching.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
Yanai has been explained above as to how it reads on the argued limitations of claim 1 above.  The rejections of the argued dependent claims are maintained.
The Applicant argues on page 14 - 15 that claim 9 and claims dependent on claim 9 are allowed for the same reasons as claim 1 above.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
Yanai has been explained as to how it reads on the given claim limitations above with regard to the arguments against claim 1.  The rejection of claim 9 and related dependent claims are maintained based on the same interpretation of Yanai.
The Applicant argues on pages 15 – 16 that multiple dependent claim rejections should be withdrawn since they are dependent on a base claim which the Applicant has argued is not taught by Yanai and any additional references fail to cure the argued deficiencies of Yanai.
The Yanai reference has been explained as to how it teaches the argued limitations in the base claims.  The rejections of the dependent claims are maintained based in part on the interpretation of Yanai as shown in the rejections and the responses to the arguments above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136